Order, Supreme Court, Bronx County (Barry Salman, J.), entered June 10, 1996, to the extent that it granted plaintiffs’ cross motion for partial summary judgment on the issues of liability and causation, unanimously reversed, on the law, without costs, and the cross motion denied without prejudice to renewal upon completion of the deposition ordered by .this Court on a prior appeal.
This is an action against former and present landlords, by an infant tenant who is alleged to have ingested lead paint. Issues have been raised about the timing of the infant plaintiff’s residency in the subject apartment, the thoroughness and authenticity of the inspection of the premises by a Department of Health sanitarian, and the accuracy of the examination of the child for lead poisoning. On June 25, 1996, this Court unanimously affirmed an order denying a motion by the nonparty Department of Health to quash defendants’ subpoena to depose the sanitarian who had inspected the premises (228 AD2d 357). While that appeal was pending here, the motion court granted plaintiffs’ cross motion for partial summary judgment. Under the circumstances, this later order was premature, as a matter of law. Concur—Sullivan, J. P., Ellerin, Wallach, Williams and Andrias, JJ.